 SUPERIORCONTAINERSuperior Container,Inc.andNational ProductionWorkers Union Local 707 of Cleveland and theEmployee Grievance Committee,Party in Inter-'est.Cases8-CA-16086, 8-CA-16309-1, 8-CA-16309-2, and 8-CA-1652625 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 30 September 1983 Administrative LawJudge Karl H. Buschmann issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority. in this proceeding to a three-member panel..The Board has considered the, decision and therecord in light of the exceptions and brief' and hasdecided to affirm the judge's rulings, findings,2 andconclusions3 only to the extent consistent with thisDecision and Order."1On 24 August 1984 the General Counsel filed a motion to consolidatethe presentcase with Cases 8-CA-17024, 8-CA-17308, and 8-CA-17449,involving the same parties as the present caseWe hereby deny themotion In so doing, we note that to the extent the present case and thelatter cases involve related issues, the Board may take official notice ofits present decision2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsAdditionally,we are satisfied that the Respondent's conten-tions that the judge was biased are without merit There is nothing in therecord to suggest that his conduct at the hearing,his resolutions of credi-bility, his rulings,or the inferences he drew were affected by any bias orprejudiceIn the part of his decision entitled "Section 8(a)(1) Conduct,"the judgefound that several employees observed Mozden as he drove by PerkinsRestaurantThe record,however, shows only that employee Mauldinsaw Mozden In the part of his decision entitled "The Section,8(a)(5)Conduct,"the judge found, based on a stipulation,' that the Respondentemployed 31- maintenance and production employees on Friday, 13 April,whereas the stipulated date was 13 August In the part of his decisionentitled"The Employer'sFailure to Bargain," the judge stated that theRespondent'smisconduct included"threatsto closethe plant,"but it isclear from other portions of his decision and his conclusions of law thathe did not find such a violation These inadvertent errors are insufficientto affect our decision-The judge found that the Respondent violated Sec 8(a)(1) of the Actwhen its president Houston stated to employee Ormston that people whosigned union cards would be fired In so doing, the judge found Orm-ston's testimony was not refuted The Respondent excepts, pointing outthatHouston denied having made such a remark In the circumstanceshere, and particularly noting the remedies provided by the judge for simi-lar violations,we find it unnecessary to pass on this issue3 In adopting the judge's conclusion that Houston's interrogation ofMaxwell violated Sec 8(a)(1) of the Act, we find it unnecessary torelyonJohnnie's Poultry Co,146 NLRB 770 (1964),which the judge cited.Although the judge found that the Respondent violated Sec 8(a)(2)and (1) of theAct bydominating and controlling the formation and ad-ministration of an employee committeein thenature of a labor organiza-tion, he did not order the Respondent to disestablish that committeeWe5211.The judge found that the Respondent violatedSection 8(a)(1) of the Act when its attorneys inter-viewed numerous employees on 7 January 1983 inpreparation for the hearing in this proceeding. Wedisagree..-The judge found that the employees who metwith the Respondent's attorneys were told thattheir participationwas voluntary and that there.would be no benefits or threats, but concluded thatthe record failed to show that the employees weregiven clear assurances that no reprisals wouldresult from their-participation or ' their answers. Inso concluding, the judge relied on the followingtestimony from the Respondent's attorney Snyder:We had a written preface, such as a police of-facer has when he -interrogates someone.We,had the opening remarks which were -that e-v-erything was voluntary. If you didn't wish tospeak to us there is no problem; if you dospeak to us, there is no threat here involved,anything you say will not be relayed. There isno threat,no promises.The judge reasoned that the Respondent's preced-ing unlawful conduct created a coercive atmos-phere' surrounding the interviews. The judge alsofound that the interviews went-beyond trial prepa-ration because the attorneys asked two employeeswhether they could vote freely in a future election.The judge concluded that the record failed to es-tablish that the specific safeguards ofStruksnesConstructionJohn-nie's Poultry Co.,supra, were met here.We do not agree with the judge that the Re-spondent failed to give the employees adequate as-surances against reprisal.Snyder's statement, as setforth above, that there was no threat involved andthat anything said would not be relayed indicatedclearly an assurance to employees that"no reprisalswould take place. Snyder's statementcould, onlyhave been made clearer by the use of the wordshall order the Respondent to withdraw recognition from and to disestab-lish the employee committee-In adopting the judge's conclusion that the Respondent violated Sec8(a)(3)of the Act by discriminatorily terminating employees Reese,Wilson,and Mauldin, we conclude that the Respondent failed to show itwould have terminated them in the absence of their union activitiesThus, we adopt the judge's findings that the Respondent's economic justi-ficationwas a pretext based on the fact that the remaining work forceworked overtime shortly after the layoff and that the Respondent hirednew employees without first recalling the three individuals Additionally,we rely on Houston's testimony that savings were not important in hisdecision,his testimony that he did not follow his prior practice of reduc-ing the workweek from 5 days to 4 because he needed to save "perma-nent costs"although he subsequently hired replacements for the threediscriminatees, and the fact that Houston attempted to explain the over-time by referring to a new machine, about which he then contradictedhimself by testifying that the machine produced sheets which required nofurther handling or processing.276 NLRB No. 55 522DECISIONS OF NATIONAL LABOR RELATIONS BOARD"reprisal,butwe have long held that "magicwords', are not required. Thus, where the employ-er'sassurances to employees clearly convey themessage that no harm will befall them if theychoose not to answer or not to answer favorably tothe employer as is the case here, no violationoccurs.Lammert Industries,229NLRB 895, 927(1977).We also disagree with the judge's conclu-sion that the Respondent's prior unlawful conductcreated a coercive atmosphere. In so doing, wenote that the employees were interviewed privatelyby the Employer's attorneys, and -received appro-priate assurances, and that the Employer's unfairlabor practices occurred some 4 months prior tothe, interviews. In similar circumstances, the Boardhas found that such questioning did not violate theAct.4 Finally, we reject the judge's conclusion thatthe question whether the employees could votefreely in a future election rendered the interviewsunlawful. In so doing, we note that the questiondid not probe the employees' views concerning theUnion. Accordingly, based on all of the circum-stances here, we conclude that the interviews didnot violate Section 8(a)(1) of the Act.2.The judge concluded that the Union achievedmajority status on 13 August 1982 based on hisfinding that as of that date the Union had obtained16 valid cards in a unit of 31 employees. The judgefurther found that the Respondent's unfair laborpractices were sufficiently pervasive and substantialto preclude a fair election, and that a bargainingorderwas warranted.We find, contrary to thejudge, that the card signed by employee Ismael Fi-gueroa, was not- valid and thus we find that theUnion never attained majority status.5The judge found that Figueroa's card should becounted because - Figueroa would be able to com-prehend the meaning of signing a union authoriza-tion card. In so doing, the judge relied-heavily onthe following testimony of the Respondent's attor-ney Snyder concerning his interviews with Fi-gueroa: "The only thing I was able to understandthat Ismael said was, at one point he said, `I don'twant the Union.' That is the only thing he said inany manner that you could understand. I don'tknow whether he understood what I was saying at-all; I doubt it." Based, on this testimony, the judgeconcluded that if Figueroa could express his oppo-sition to the Union he could certainly comprehendand express his partiality in favor of the Union andtherefore could comprehend the meaning of sign-4 SeeLammert Industries,suprab In view of our finding that Figueroa's card was invalid and that theUnion therefore never attained,majority status,we find it unnecessary topass on the validity of the cards signed by employees Springer, Cange-losi,Comer, and Bongalising a union authorization card. The judge furtherconcluded that despite Figueroa's total lack.of un-derstanding of the English language and furtherthat he was solicited in English, the card- was nev-ertheless valid. Relying onNLRB v. American ArtIndustries,415 F.2d 1223, 1229 (5th Cir. 1969), de-nying enf. on other grounds to 166 NLRB 943(1967),6 the judge further found that because theauthorization cardswere unambiguous on theirface, the fact that Figueroa was literate in Spanishonly was irrelevant.Contrary to the judge, we conclude that therecord establishes that Figueroa was not able- to'comprehend the meaning of signing a union au-thorization card. Although the judge relied on Sny-der's testimony to show Figueroa's comprehension,that testimony, as quoted above, demonstrated Fi-gueroa's inability to communicate in the Englishlanguage. Further, the judge found that when Fi-gueroa was called as a witness he failed to functionin the English language, and we note-that in viewof Figueroa's:inability to testify without an inter-preter, the General Counsel excused Figueroa as awitness without eliciting testimony from him. Ad-ditionally,we note the judge's finding that wit-nesses familiar with Figueroa generally corroborat-ed the fact that he had little or no command of theEnglish language. Therefore, we find, based on thecredited evidence, that Figueroa was unable tocomprehend his card which was printed in English.Finally, the judge, as noted above, found that Fi-gueroa's signature on the card was solicited inEnglish, and the record is devoid of any credibleevidence that Figueroa obtained an understandingof the card by other means. In such a case, what-ever facial presumption of validity which mightotherwise attach to a signed card if the card itselfisunambiguous has been rebutted here by the, evi-dence that Figueroa was unable to read it becausehe could' not 'read thelanguage inwhich it wasprinted and could not understand it because it wasnot otherwise explained to him in a language hecould understand.We therefore conclude that thecard signed by Figueroa was not valid and that be-cause the Union had only 15 valid cards of a unitof 31, it never attained majority status. According-ly, for the reasons expressed in our recent decisioninGourmet Foods,270 NLRB 578 (1984), we donot adopt the judge's recommended remedy insofaras it provides for a bargaining order. We furtherconclude that the Respondent did not violate Sec-tion 8(a)(5) and (1) of the Act by refusing the6Contrary to the judge, we conclude thatAmerican Art Industriesisdistinguishable from the instant case InAmerican Art Industries,at leastone of the card solicitors spoke Spanish,whereas in the present case thejudge found that Figueroa was solicited in English SUPERIOR CONTAINERW-Union's recognition demand, by changing its over-time policy, of by changing its bonus policy. Weshall dismiss these allegations.?ORDERThe National Labor Relations Board orders ' thatthe Respondent, Superior Container, Inc., Warrens-villeHeights, Ohio, its officers,agents,successors,and assigns, shall ...1.Cease and desist from(a) "Dischargingorotherwisediscriminatingagainstany employee because of activities onbehalf of National -ProductionWorkersUnionLocal 707 of-Cleveland or-any other labor organf-zation. -- ---(b) Coercively interrogating any employee aboutunion support or union activities.(c)Engaging in surveillance or creating the im-pression of surveillance of its employees' union ac-tivities.-(d) Expressing to employees the futility of select-(e)Dominating and controlling the creation oradministration of an employee committee in theform of a labor organization.-(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action, neces-sary to effectuate the policies of the Act.(a)Withdraw all recognition from the employeecommittee as representative of its employees' forthe -purpose of dealing with Superior Container,Inc. concerning grievances,. labor disputes, wages,rates- of pay, hours of employment; or other condi-tions of work and completely disestablish the em-ployee committee.(b)Offer James Reese, Siegfreid Mauldin, andJames Wilson immediate. and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority or any other rights or privi-leges previously enjoyed, and make them whole forany loss of earnings and other benefits- suffered as aresult of the discrimination against them, in themanner setforth in the remedy section of the ad-ministrative law judge's decision.(c)Remove' from--its files any reference to theunlawful discharges and notify the employees- in7On 28February1984 the General Counselfileda motion to"clarify"the remedialportion ofthe judge's recommendedOrder whichrelates tounilateral changes regardingChristmasbonuses and overtime toprovidea make-whole remedyThereafter,the Respondent filed an opposition. Inview of our conclusion that the.Respondent did not violate Sec 8(a)(5)and (1) -of the Act bymaking those unilateral changes, we deny the Gen-eral Counsel'smotion-523writing that this has been done and that the dis-charges will not be used against them in any way.(d) Preserve and, on request, make. available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other 'records necessary to. analyze theamount of backpay due under the terms of thisOrder.(e)Post at its facility inWarrensville, Heights,Ohio, copies of "the attached notice marked "Ap-pendix."Copies of the notice, on forms providedby the Regional Director for Region 8, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(f)'Notify the Regional Director in writingwithin 20 days from the date of this Order. whatsteps the Respondent has taken to comply..IT IS. FURTHER ORDERED that the complaint isdismissed insofar as 'it alleges violations of the- Actnot specifically found.MEMBER DENNIS, dissenting in part.-Contrary to the majority, I 'would adopt thejudge's findings that the Union represented a ma-that a bargaining order is appropriate to remedythe Respondent's unfair labor practices in violationof Section 8(a)(1), (2), and (3)-of the Act.'1.In determining the Union's majority status Iwould count the unambiguous authorization cardemployee Ismael Figueroa signed. The majorityconcludes that "Figueroa was not able to' compre-hend the meaning of signing a union authorizationcard" because he could not read, or communicatein thelanguage inwhich the card was written. Idisagreewith such questionable reasoning, andwould find Figueroa's card a valid designation ofe If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "-I also agree with the fudge that the attorney interviews of employeesin this case failed to conform to the safeguardsof Johnnie'sPoultry Co,146 NLRB770 (1964),and were therefore unlawful.The questions theattorneys posed sought information concerning the employees'state ofmind, namely,whether they could vote freely in a future election. Em-ployees' subjective views on this issue are irrelevant to the Board's reso-lution of it, which must beobjectiveThe employees'views also wouldtend to reveal attitudes toward the union and the employer The attor-neys' questions thus exceeded proper bounds of case preparation and hada tendency to evoke additional information about union matters 524-DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union as bargaining representative because ofcommittee. The evidence presents no-circumstancesthe Supreme Court's decision inNLRB v. Gisselthat mitigate the need for a bargaining order.9Packing Co.,2and the Fifth Circuit's decision inNLRB v. American Art Industries.3InGissel,the Court approved the Board'sCum-berland Shoedoctrine4 and declared that employeesshould be bound by the clear language of whatthey sign unless the language is deliberately andclearly canceled by representations to disregard ,thelanguage. InAmerican Art Industries,the courtfound that where - the English language authoriza-tion cards were unambiguous and no employee wastold that the cards were to be used solely for ob-taining an election, the fact that the signers spokeonly Spanish and were unable to understand eitherwritten or spoken English was "irrelevant."5 Iagree with the court's analysis because requiring aprobe of an employee's subjective motivations, i.e.,what he thought he was signing, is an "endless andunreliable inquiry."62.Because I agree with the judge that Figueroa'scard and the other authorization cards in disputeare valid, I would find that the Union achievedthat a bargaining order is appropriate under theanalysis set forth in my concurring opinion inRe-gency Manor Nursing Home.7The Respondent here engaged in serious unfair'labor practices including the discriminatory dis-charge of three employees, a "hallmark" violationof the Acts The unfair, labor practices were perva-.sive.The hallmark violation directly affected' 10percent of the employees in the small unit of 31.Further, the, Respondent's president was iltvolvedin unlawful conduct directed at all unit employees;he announced the unlawful dischargesat a meetingof all employees, and, at that time stated he wouldnot tolerate any union coming into the plant; at asecond meeting on the same day he announced for-mation of an employee committee to discuss andsolve problems, and appointed members to the2 395 US 575 (1969)3 415 F 2d 1223, 1229 (5th Cir 1969)4Cumberland Shoe Corp,144 NLRB 1268 (1963)5The court baseditsdecisionon theSupremeCourt's approval of theCumberland Shoedoctrineand not onthe factsthe majoritypoints out inan attempt to distinguishAmericanArt Industriesfrom this case6Gissel,395 U S at 608 To theextent Board cases are inconsistentwith this analysis,Iwould overrulethem E g ,Maximum Precision MetalProducts,236 NLRB 1417, 1425 (1978),SansSouci Restaurant,235 NLRB604, 608 (1978),HartzMountainCorp,228 NLRB 492, 527 (1977),Gateof SpainRestaurant,192 NLRB 1091 (1971),CityWelding & Mfg. Co,191NLRB 124, 137 (1971),BrancatoIronWorks,170 NLRB 75, 81(1968)7275 NLRB 1261 (1985) I woulddate the bargaining obligation as of18August 1982, when the Uniondemanded recognition I would alsoadopt'the judge'sfinding thatthe Respondent thereafter violated Sec8(a)(5) bymaking unilateral changes inemployeeterms and conditions ofemployment8 SeeNLRBv.JamaicaTowing,632F 2d 208(2d Cir 1980)eThe interval of time between the unfair labor practices and this deci-sion does not itself warrantwithholding a bargaining orderAPPENDIX ..NOTICE To EMPLOYEESPOSTED BY ORDER OF THE'NATIONAL LABOR RELATIONS BOARDAn Agency of-the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-To choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or otherwise- discrimi-nate againstany of you for activities on behalf ofNational Production Workers Union Local 707 ofCleveland or any other labor organization.WE WILL NOT coercively interrogate you aboutyour union support or activities.WE WILL NOTengage inany surveillance orcreate the impression of surveillance of your unionactivities.--WE WILL NOT express to you the futility of se-lecting the Union as your bargaining representa-tive.WE WILL NOT dominate and control the creationor administration of employee committees in theform of labor-organizations.WE WILL NOT in any other manner interferewith,restrain,or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL withdraw all recognition from the em-ployee committee as representative of our employ-ees for the purpose of dealing with us concerninggrievances, labor disputes,hours of employment, or other conditions of workand completely disestablish the employee commit-tee.WE WILL offer James Reese, Siegfried Mauldin,and' James Wilson immediate and full reinstatementto their former jobs. or, if those' jobs no longerexist;to substantiallyi equivalent positions, withoutprejudice to their seniority or any other rights or SUPERIORCONTAINER1-privileges previously enjoyed and WE WILL makethem whole for any loss of earnings and other ben-efits resulting from their discharge, less any net in-terim earnings, plus interest.WE WILL notify each of the employees that wehave removed from our files any reference to hisdischarge and.. that the discharge will not be usedagainst him in any -way.SUPERIOR CONTAINER, INC.Mark Neubecker, Esq.,of Cleveland Ohio, for the Gener-alCounsel.William Snyder, Esq.andGlennWaggoner, Esq. (Marsh-man, Corrigan & Snyder),of Cleveland, Ohio, for-Re-spondent.Domenic Spirito and John L. Oliverio, Esqs.,of Cleveland,Ohio, for the Union.DECISIONKARL H. BUSCHMANN, Administrative Law Judge.These cases arose on charges, as subsequentlyamended,filedby the Union between September 17, 1982, andFebruary 23, 1983, and the complaints issued by the Re-gionalDirector for Region 8 of the National Labor Rela-tions Board. The complaints were ordered consolidatedon April 6, 1983. The consolidatedcomplaintalleges thattheRespondent, Superior Container,Inc., engaged incertain unfair labor practices in violation of Section8(a)(1), (2), (3), and (5) of the National LaborRelatiosAct. Respondent's answer and amended answer filed on'April 13, 1983, admit certain jurisdictionalallegations inthe complaint and deny thecommissionof any of the al-leged unfair labor practices. On April 19-21, 1983, ahearing was held before me in Cleveland, Ohio.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel and the Company, Imake the followingFINDINGS OF FACTI.BACKGROUNDThe Respondent, Superior Container, Inc., is an Ohiocorporation located at 4500 Emery Industrial Parkway,Warrensville Heights, Ohio, where it is engaged in themanufacture and sale of cardboard boxes. The partiesstipulated, and I find,that Respondent is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act. -The record supports my finding that the Union, Na-tionalProductionWorkers Union, Local 707 of Cleve-land is a labor organization within the meaning of Sec-tion 2(5) of the Act.Prompted by Respondent's failure in the summer of1982 to pay its employees the customary bonus, JamesReese, an employee of Superior Container, contacted theUnion in early August for the purpose of exploring unionrepresentation of Respondent'sproduction and mainte-nance employees.At the Union's behest,Reese surveyedthe sentiment of the 31 production and maintenance em-525ployees on August 9 and 10. Concluding that most em-ployees favored the Union, Reese and fellow employeeDavid Ormston obtained union cards.-from the Union.Between August 11-13, they obtained 16 signed unioncards -from their fellow employees out of a total of 31employees. It was stipulated that 31 employees constitut-ed an appropriate unit for purposes of collective bargain-ing.,On August 10, 1982,1 prior to leaving on a businesstrip to Michigan, Loren W. Houston, president of Supe-riorContainer, assembled the employees for a meeting.He informed the employees that because of the adversefinancial position of the Company any planned pay raiseswere canceled and that the bonuses would be delayed.Houston also discussed the possibility of raising theworkweek from 4 days to the customary 5-day work-week..On August 12, the Union-held its first meeting with in-terested employees at the Perkins restaurant from about4 to 6 p.m. Representing the Union were John Oliverio,secretary and treasurer, and Domenic Spirito, presidentof Local 707. Approximately 12 employees attended themeeting.Edward Mozden, one of Respondent's supervi-sors, drove in his car to the meeting and was recognizedby several employees.Loren Houston, who had been informed of the unioncampaign on his return from Michigan on August 13, as-sembled the employees for a meeting. He informed themthat the Company was losing money and announced thelayoff of five employees. He subsequently met with indi-vidual employees during the same afternoon to discussthe Union. At another meeting on August 13, he set upan employee committee to deal with employee problems.On August 18, 1982, the Union informed the Respond-ent that it represented a majority of the employees. OnSeptember 8, representatives of the Respondent and theUnion met concerning the latter's request for recogni-tion.The Company ultimately denied that request.On August 20, 1982, one of Respondent's employeescirculated a document upon which employees and. card-signers indicated their opposition to the Union.Starting in September 1982 Respondent scheduled itsemployees to work overtime. Employees who refusedovertime were subjected to discipline. Several employeesreceivedbonuses onDecember 10, 1982, which were lessgenerousthan they had been in previous years. And inJanuary 1983, Respondent hired several employees. Thelaid-off employees were not recalled.This background set the stage for certain conduct byRespondent which the General Counsel has alleged con-stituted numerous unfair labor practices. As violations ofSection 8(a)(1) of the Act, Respondent stands accused ofrepeatedly and unlawfully interrogating its employeesand threatening them regarding their union activities andof surveillance and, creating the impression of surveil-lance of their union activitiesAs violations of Section8(a)(2) of the Act, it is alleged that Respondent dominat-IThere was testimony that this meeting took place on August 11,1982. Since the record shows that Loren Houston was on travel fromAugust 11 to the morning of August 13; I have inferred that the meeting -must have been on' August 10 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDed and supported a labor organization in the form of anemployee committee. The layoff or termination of threeemployees, James Reese,` JamesWilson, and SiegfriedMauldin isalleged as anact of unlawful discrimination inviolation of Section 8(a)(3) of the Act and Respondent'srefusal to recognize the Union as the employees' bargain-ing overtime practices are alleged- as violations of Sec-tion 8(a)(5) and (1) of the Act. As an appropriate remedytheGeneral Counsel requests an order tocease anddesist, an order to reinstate the discharged employees,and a bargaining order.II.THE 8(A)(1) CONDUCTThe complaint alleges that Loren Houston had a con-versation with employee David Ormston on August 11,1982, in which he made certain threats and created theimpression that employees' union activities were undersurveillance.The record, however, shows convincinglythatHouston left the plant on a business trip early onAugust 11, and did- not return until the morning ofAugust 13. I have therefore not credited Ormston's testi-mony relating to several conversations on that date -On August 12,' 1982, about the time the union meetingwas scheduled for 3:30 p.m. at Perkins Restaurant,' Re-spondent's supervisor Edward Mozden Jr. searched forthe meeting place which, according to his testimony, hesuspected was at the Howard Johnson Restaurant. Therecord contains Mozden's admissions that he. had priorknowledge of the union meeting and that he decided todrive to the area in search of that meeting. Several of theemployees,Mauldin,Okeyleen,.Comer, and Kum Maxwell recognized Mozden's car.They observed him as he -drove by the Perkins Restau-rant.Employee Comer spotted Mozden on her way tothe meeting. She called the restaurant and 'alerted fellowemployee David Ormston that she had seen their super-visor in the vicinity of the meeting.2 Mozden disclosedthe facts of a,union meeting to his supervisor- who re-layed the information to -Houston prior to the employee-meeting on August -13. - '.The law is clear. A supervisor's surveillance of em-ployees' union meetings even if motivated by his owncuriosity violates'Section 8(a)(1) of the Act.Intertype Co.v.NLRB,371 F.2d .787 (4th Cir. 1967). Since Mozdenbasically admitted the facts outlined above, I have nodifficulty in finding a violation of Section 8(a)(1) of theAct.Following Houston's return from Michigan, he assem-bled the employees for a noonmeeting onAugust 13. Heinformed the employees that the economic situation ofthe Company was bad and that five employees had to belaid-off.He named James Wilson, Siegfried Mauldin,Marvin Kowalcyk, James Reese, and Robert Crossno.Toward the end of -the meeting, Mauldin asked Houstonwhether he could say, a few words to the employees.Houston agreed. Mauldin told the employees that he be-lieved the layoff had "to do with the Union" and that hewould be outside' with union cards for the employees tosign.At this point, Houston angrily prohibited any fur-2Among the approximately 12 employees in attendance were JamesReese, James Wilson,and Siegfried Mauldin, the alleged discnminateesther mention of the Union, stating that he would not tol-erate any, union talk nor any union to come into theplant.3Houston promptly ordered Mauldin to get outand-admitted in his testimony to-telling Mauldin, "noton my property you won'-cards out." (Tr. 443.)These remarks, by Respondent's highest executive, clear-ly indicated to the employees- the futility of selecting theUnion as their bargaining agent, and interfered with theirrights protected under Section 7 of the Act. Respondenttherefore violated Section 8(a)(1) of the Act.During the afternoon of the same day, Houston heldanother employee meeting, as well as individual meetingswith several employees. At the meeting with all employ-ees in the lunchroom, Houston announced the formationof an employee committee.' Houston testified that hisidea. of forming such a committee was prompted by hisconversation with Kum Maxwell. The record shows thatMaxwell had approached Houston following the earliermeeting at noon and complained that even though shehad seniority, she was assigned to "working all over theplace." She felt that she received discriminatory treat-ment.Houston, generally assuring her that he wouldlook into the matter, used the occasion to question herabout the Union. He asked her whether she had attendedthe union meeting and whether she had signed a card.He also wanted to know how many ,employees had at-tended the union meeting and signed union cards. Max-well candidly responded to all- questions,' admitting herattendance at-the meeting and the signing of a unioncard. In his testimony Houston did not deny interrogat-ingMaxwell about the Union. Indeed, he admittedasking her certain questions about her union involvementbut he claimed that he was not interested in names, onlythe numbers. It is well settled that interrogation, if coer-cive in light of all the surrounding circumstances includ-ing 'time, place, and personnel involved, violates Section8(a)(1) of -theAct. -The interrogation by Respondent'schief executive, at the plant ' during the height of theunion campaignwas clearly coercive. Moreover,, even ifHouston had only been interested in numbers, he failedto give her any assurances against reprisals, as required.Johnnie's Poultry Co.,146 NLRB 770, 774 (1964).During the same afternoon, Houston had a brief con-versation with Terry DeBenedictus during which Hous-ton unlawfully created -the impression to this employeethat union meetings were, kept under surveillance. De-Benedictus testified5 as follows about the encounter (Tr.289-290.).-A.. We ' were headed over to the rotary machine,and he asked me if I went to the meeting last night,and I asked him what meeting. He said, you didn'tgo to that meeting.last night, and I_said no. And hesaid good._Still, on the same day, August 13, employee RobertCrossno, who was one of the employee's' mentioned forlayoff during the noon meeting, approached Houston to8Mauldin's testimony,although uncorroboratedwas uncontradicted.* Thismatter is discussed below.Thistestimony was not contradicted SUPERIOR CONTAINERplead for his job. During this conversation, Houstonasked Crossno what he knew about Siegfried Mauldin'searlier statements during the meeting and who "wasstarting the Union business." Crossno replied that he didnot really know but that it could have been "the peoplethat he laid off." (Tr. 216.) At the conclusion of this epi-sode, Houston rescinded the layoff of this employee. It isclear that the interrogation of this employee was coer-cive.Crossno knew what was at stake, namely, his job.Houston-aware that the employee needed his job-usedthe occasion to press for the most sensitive information.Chesterfield ChromeCo., 203 NLRB 36 (1973).Houston finally talked to David Ormston on that daynear the big press in the plant. Ormston's following testi-mony is not refuted (Tr. 332):He asked if I know what Sigie [Mauldin] was talk-ing about and I told him no. He said, you tell mewhat went on in that Union meeting, yesterday andtoday, and don't you lie to me. He was yelling atme at this point.I said, I don't know nothing about any Union meet-ing, because I didn't go to one. He went on to saythose people that signed Union cards would befired.Again, it is clear that Houston's interrogation was co-ercive, and designed to elicit important information in atense atmosphere. Not only was Respondent's interroga-tion of this employee coercive, but Houston uttered athreat, in no uncertain terms, that anybody signing acard would be fired. Statements of this type emanatingfrom the Employer's chief executive during a union cam-paign on plant premises have a clear coercive and re-straining effect upon the employeesThe record contains the testimony of Thomas Bie-gacki, a former employee, who testified that his supervi-sor,Larry Caraballo,, interrogated him about the Unionon August 19 and threatened him on August 21 becauseof his union sympathy. According to Biegacki, Caraballoinitiallywanted to know if he was for the Union oragainst it and then stated that Caraballo had found outthat Biegacki was for the Union. Caraballo emphaticallydenied having had such a conversation with any employ-ees.Because the evidence is contradictory and becauseof Biegacki's questionable conduct resulting in his dis-charge, I have not credited his testimony. Moreover, theevidence surrounding these episodes was too sketchy tomake an adequate finding of the surrounding circum-stances. I therefore dismiss the allegations of the com-plaint relating to those conversations.On September 27, 1982, Caraballo, at the behest ofHouston, summoned Maxwell to Houston's office. There,Houston asked Maxwell to restate the substance of theirmeeting which occurred on August 13, 1982, and toldher that an agent of the Board would question her aboutthat conversation. She related the substance of what shehad remembered. Houston repeatedly asked her whethershe remembered a statement to the effect that he wouldclose the shop. She answered that she did not remembersuch a statement and assured him that she would tell thetruth.This"meeting was coercive in nature. Houston ap-527peared angry and seemed to make an attempt to pressurethis employee to recant some of her recollection of theprevious meeting.The allegation in the complaint that Houston unlawful-ly threatened an employee on December 10, 1982, isbased on the testimony of DeBenedictus who recalledthatHouston asked him to come to his office. Whilehanding him a $50 bonus, Houston engaged in small talkasking him how things were-going in the plant He statedat one point that he would be next in line to be laid off.The evidence relating to this brief discussion does not in-dicate any other surrounding circumstances and is plain-ly insufficient for a finding of unlawfulness.-Finally, the complaint alleges as unlawful the inter-views conducted on January 7, 1983, by Respondent'scounsel,William F. Snyder, and Glen D. Waggoner withnumerous employees about the prospective unfair laborpractice case In this regard the record shows that theemployees were told that their participation was volun-tary and that there would be no benefits or threats Em-ployeesMaxwell and DeBenedictus credibly testifiedthatAttorney Snyder, among other questions, askedwhether they could vote freely in a future union elec-tion.While the record is clear that Respondent's attor-neys questioned the employees about the instant proceed-ing, the record fails to establish that the specific safe-guards designed to minimize the coercive impact of em-ployee interrogation were met. SeeStruksnes Construc-tionCo.,165NLRB 1062 (1967);Johnnie's Poultry Co.,146 NLRB 770 (1964). To be sure, employees were toldthat cooperation was fully voluntary and that no benefitswould be involved. However, the record does not showthat the employees were given clear assurances of no re-prisals resulting from their participation in the interview,or the substance of their answers.6 Moreover, the em-ployer had already engaged, in unlawful conduct and cre-ated a coercive atmosphere and by asking whether theseemployees would vote freely in an election, Respondentattempted to elicit information concerning an employee'ssubjective state of mind. It is well established that an em-ployer loses the privilege of interrogating employees inpreparation of the defense for a trial if he transgressesthe boundaries of the specific safeguards. I don't believethat Respondent has met them. Accordingly, I find, thatRespondent violated Section 8(a)(1) of the Act:.At one point DeBenedictus testified as follows (Tr 305)Mr Synder We told you that anything you said would not beused against you?DeBenedictus YesBecause of the leading nature of the question,Ihave not relied on thewitness' answer for the accuracy of Respondent's conduct For a morereliableversion of the attorney's conduct, I have relied upon MrSynder's own testimony, as follows (Tr 648)We had a wntten preface, such as a police officer has when he inter-rogates someoneWe had theopening remarkswhich were that ev-erything was voluntary If you didn't wish to speak to us there is noproblem, if you do speak to us, there is no threat here involved, andanything you say will not be relayed There is no threat,no prom-isesWe had it wntten out 528DECISIONS OF NATIONAL LABOR RELATIONS BOARD'III.ALLEGED VIOLATION OF SECTION 8 (A) (2) OFTHE ACTOn August 13, 1982, about 2 p.m. Respondent held ameeting of the whole shop in the cafeteria.Houston an-nounced that he wanted a committee and needed volun-teers.When no one volunteered, he selected several em-ployees,includingDavid Ormston, Okeyleen Comer, andNick Bongalis to serve on the committee. Houston saidthat the committee was` expected to address employeecomplaints or safety complaints and meet once a month.Houston testified that employee Kum Maxwell had cometo him complaining of discriminatory treatment in theplant. Prompted by her complaint, he decided to form anemployee committee and testified as follows (Tr. 446-447):So I had a'meeting and I said we are going to get,back in the situation were we are going to have acommittee and we are going to meet and we aregoing to discuss.these things.If there are someproblems out here and you want to discuss them,you discuss them with this committee, and we willget together once a month and we will solve asmuch as we probably can, but I will make the finaldecisions.There was a committee appointed. There were fivepeople appointed by me, and a little bit of each;new people that had only been there for two years,people that had been there for 20 years, people that-had been there for 10 or 12 years; that is how I diditwith differentpositions.On August 16, the committee met again under the di-rection of.Houston on company premises. The five em-ployee representatives who had been selected by Hous-ton, as well as several supervisors,were present. Hous-ton initially stated that he ought to fire everybody. Thecommittee discussed favoritism by supervisors,machineswhich failed,and management'sdemand for more pro-duction.Houston took notes and indicated that he wouldlook into these matters.Although 'Houston expectedcommittee members to meet monthly to deal with em-ployee complaints, no further meetings were scheduled.Section 8(a)(2) of the Act prohibits an employer todominate or control the formation or administration of alabor organization. Clearly, encompassed with this prohi-bition are employee committees created by the employerto deal with employee grievances.NLRB v. MetropolitanAlloy Shop,624 F.2d 743 (6th Cir. 1980).IV. THE 8(A)(3) CONDUCTThe layoff of five employees on August 13, 1982, waspartiallyrescindedon the same day. First, --MarvinKowalcyk was saved because he, as an experienced pressoperator,had apparently been mistakenly included in thelayoff.Later in the afternoon, Crossno was able to extri-cate himself from the fate of some of his fellow employ-ees by appealing directly to Houston.This left JamesWilson,SiegfriedMauldin,and James Reese who werenot only laid off on August 13 but also never recalled.According to the General Counsel,Respondent's actionwas motivated by union animus. Respondent, on theother hand, argues that the economics of the Companynecessitated their termination appropriately based on se-niority:Respondent's claim of the Company'sfinancialwoeswas primarily based on the testimony of President LorenHouston -and Joseph Skoda, an accountant. The recorddoes, not contain any documentary evidence such ascomparative sales figures-or balance sheets to corrobo-rate this testimony.However,even assuming that Re-spondent had suffered economically, the record conclu-sively shows that the layoff was an unprecedented eventin the 20-year history of the,Company. In the past whensaleswere slow, Respondent had never laid off,any em-ployees.Instead the Company had resorted in bad finan-cial times to a 4-day workweek or assigning employeesto sweep floors or paint.walls. Even though Respondentregarded the layoffas aneconomic decision, the recordshows that, shortly. after the layoff, Respondent resumedthe 5-day workweek and, as of the end of August, re-quired overtime work of most of its employees to oper-ate a newly purchased machine. And in January 1983,the Company hired three new employees who performedsome of the work which previously been done. by thelaid-off employees. Yet the laid-off employees were notrecalled.Of particular significance was Houston's testi-mony that the status of the three employees-was, "theyquit." Houston testified as follows (Tr. 469):Because Iwanted them to stay until 3:30, and theydecided that they didn't want to. And after" the situ-ationwithMauldin, the other two definitely saidthat they wanted to punch out and leave. And Isaid,well, go ahead.And as far as I am concerned,they quit.Houston's testimony in this regard conflicts with thetestimony of Wilson, Reese, and Mauldin. They crediblytestified thatHouston specifically gave his permissionthat they could check out immediately following the an-nouncement,of their layoff.In any case,on the basis of the foregoing and apartfrom any union consideration,IfindRespondent's ver-sion of the layoff and the failure to recall these individ-uals to be unconvincing and implausible.Respondent'seconomic justification is especially suspect when the re-maining work force worked overtime shortly after thelayoff and when Respondent augmented its staff withnew employees without first recalling the three individ-uals.Considering the possibility of antiunion motivation,the inference is inescapable that the layoff was antiunionmotivated.First,the record is clear that Houston knewof his employees' union involvement prior to the layoff,at least to the extent of the union meeting of the previ-ous afternoon.Second, all three had attended the meet-ing on the previous day and signed union cards. Reesewas the ringleader of the union campaign.Third,Hous-ton showed his union animus by prohibiting Mauldinfrom any solicitation on company premises.And signifi-cantly,Respondent's `"entireconduct during the unioncampaign had included unfair labor practices.Ifind,therefore,thatRespondent unlawfully discriminated SUPERIORCONTAINERagainst theseindividuals because of their union involve-ment.-V. THE 8(A)(5) CONDUCT ,By stipulation, the record established that Respondentemployed 31-- maintenance and production employees onFriday, April' 13. Theunit isdefined as:All production and maintenance employees em-ployed,by the Employer at its Warrensville Heights,Ohio facility; excluding office clerical employees,professional employees, guards, and supervisors asdefined in the Act and any other employees.It is also undisputed that 16 cards, a bare majority inthewords of Respondent's counsel, were executed bythe employees. The Respondent has. attacked validity ofsix cards and also argues that the cards of the three dis--criminatees-having quit their employment-cannot becounted.? The following cards have been put in issue:1.Ismael Figueroa(G.C. Exh. 2(d)): Respondent's ob-jection is based. upon this employee's inability, to speakthe Englishlanguage.Figueroa was' called asa witness-but it was soon evident that this. witness seemed to beunfamiliarwith the English language. The testimony ofwitnessesfamiliar with Figueroa generally supported Re-spondent's argumentthat he had little or no command ofthe Englishlanguage.Attorney Synder similarly testify-ing aboutFigueroa's unfamiliarity with the English lan-guagestated, however, as follows (Tr. 649):The only thing I was able to understand that Ismaelsaidwas, at one point he 'said, "I don't ,want theUnion." That is the - only thing he said in anymanner thatyou could understand. I don't knowwhether he",understood what I was sayingat all; Idoubt it.,Union can certainly comprehend and express his partiali-ty in-favor of the Union. Figueroa-,would therefore beable to comprehend the meaning of signinga union au-thorization card. However, assuming his total lack of-un-derstanding of the Englishlanguage and' further findingthat he was solicited in English, the card is neverthelessvalid. InNLRB v. American Art Industries;415, F.2d1223, 1229 (5th Cir. 1969),' the court dealt with asimilarsituationwhere 11 cardsigners spoke only Spanish and-were unable to understand either written or spoken Eng-lish. Since there, as here, authorization cards were unam-biguous ontheir face, the fact that the 11 employeeswere Spanish speaking was irrelevant. ,2.Nick Bongalis(G.C. Exh. 2(a)):' Respondent objectedto this card becauseBongalis"printed hisname on aUnion card" and testified at one point that he "didn'twant to signit." (Tr. 43.) The testimony in its entirety,however, clearly shows that he intended to sign thecard. For example, he testified ,as follows (Tr. 43): -529-.Mr. Snyder. Mr. Bongalis listen to the question'-Do you have a signature, did you sign your 'name?Mr. Bongalls: Yes.Mr. Synder: Is that your signature on that card?Mr. Bongalis: Yes.-Only after' leading questioning did. he testify that heplaced his name in print on the card and-that he later,after consulting with his parents, changed his mind andsigned a document on November' 19 for the purpose ofrecalling his card: He clearly intended' to sign the card,and was not misled nor did he effectively revoke it. Itherefore, find that his card is valid. ,3.Ann Springer(G.C. Exh. 2 (f)). The evidence showsthat Springer circulated a list, dated-August 20, 1982,which states, "I do not wish to have my vote counted."The list,which is otherwise not addressed to anyone,contains her signature and that of six employees. Spring-er simply handed the list to Respondent,but did not com-municate with the Union. Obviously, Springer had noteffectively revoked her card. First to,,be effective, a rev-ocation must be communicated to the Union and second,at the time the list was circulated, Respondent had em-barked on a program 'of serious unfair labor practices, in-cluding threats, interrogation, and discriminatory layoffs.A revocation resulting from the activity of the employerafter the commencement of the unfair labor practices isinvalid.Struthers-Dunn, Inc. v.NLRB,574 F.2d 796 (3dCir. 1978). ,The law is' clear that an attempt to revoke a,union card under these circumstances was ineffective.4. 'JulianCangelosi(G.C. Exh. 2(b)): Respondent's ob-jection to his card is based on Cangelosi's testimony thathe attempted' to revoke his card from David Ormstonbut- was unsuccessful because ' Ormston ignored 'his re-quest for the return or the destruction of the card Therecord shows that on August 13; prior to the lunchbreak,Ormston had obtained Cangelosi's signed card, and,thereafter Cangelosi requested its-return. Cangelosi testi-fied that he' -made that request before lunch. Ormston,however, testified that Cangelosi did not request that hiscard be returned prior to the noon meeting. Ormston tes-tified that Julian (Cangelosi) told him to tear up or burn'the card because he did not want to- get fired. Ormstonunequivocally stated that Julian talked to 'him after thenoon meeting when the, layoff of five employees was an-nounced.8 In resolving this obvious conflict in testimony,Iam mindful of the Court's admonition inNLRB v.Gissel Packing Co.,395 U.S. 575, 608.(1969), that employ-ees are more likely to give, testimony adverse to theUnion. many months after the card drive particularlywhere company officials have S made, threats of, reprisal.that he was timid and unsure of his 'statements. I there-fore credit Ormston's testimony that Cangelosi made arequest for the revocation of his card after the announce-ment of the layoff on August 13. It, is well settled thatthe revocation of a card is ineffective when it is a prod-uct of the employer's unfair labor practice.L'Eggs Prod-s It is often necessary to require fairly strong evidence of revocation7 In view of my finding that these employees were wrongfully laid off,before cards secured at a much earlier date are adjudgedinvalidNLRBthat argument need not be discussed furtherv SouthbridgeMetal Works,380 F 2d 851, 855 (1st.Cir 1967) 530DECISIONSOF NATIONALLABOR RELATIONS BOARDucts v.NLRB,619 F.2d 1337, 1350 (9th Or. 1980);Ware-house GroceriesManagement, Inc,254 NLRB '252, 255(1980).The testimony of Ormston clearly -shows thatCangelosi attempted to revoke his card because of hisfear of reprisals. I find therefore that his card is valid.5.Okeyleen Comer(G.C Exh. 2(c)). Comer signed hercard on August 1.1, 1982. After talking to her,husband,she retrieved the card shortly after-,a union meeting,probably on August 12. However, she returned the cardto the Union within a day or two. Sometime after theemployees were laid off, she again requested the returnof her card. ,Her second request was probably made aweek after she had signed it.9 In any case, it: is clear thatthe Employer's unfair labor practices had commencedafter she had executed her card and prior to her attempt-ed revocation. The Employer's misconduct prompted herchange of heart. Again, the law is clear; that under thesecircumstances, her. revocation was ineffective. Her cardwas therefore valid.6.Gary McCall(G.C. Exh. 2(e)): McCall signed a cardon August 11, 1982. Respondent argues ;that this employ-ee did not understand the signficance of his signature'when he executed the card, and that he later" signedSpringer's listof employees who attempted to revoke the,cards.As already discussed, for several reasons Springer's listdid not constitute, an effective revocation: McCall testi-fied in a timid and uncertain manner that' he `.`sort ofglanced over" the card and that he was unaware that hewould join 'a union by executing. an authorization' card.However, the subjective attitude of, an employee is notrelevant to -the consideration of whether the card ' wasvalid.On its face that card was clear and uiiambiguous.He was certainly not misled., His card is therefore not in-valid.NLRB v. 'Gissel PackingCo supra,' 39.5 U.S. at614.,.7.Laura Szabo,(G.C. Exh. 2(g)): This employee signeda ;union card on August 11, 1982, She testified that shewas under some pressure to, sign the card: because shedid not want to lose her, ride to work. Respondentargues that her signature' was, obtained by coercion ' Inthis regard, -the record shows that in response to ques-tioning by Respondent's counsel whether she had signeda card under pressure-she responded -(Tr. 92): "Well, Ifelt that I was under some pressure because that was therideIwas going-to-work with, and didn't have acar atthe time." In direct reply as to whether she signed thecard for fear of losing her ride she replied; "-It's -half andhalf,some pressure."Assuming that her subjectivemotive' for the execution 'of the card was at' issue, it isclear that her answer was ambiguous.' While she mayhave felt some coercion,itisclear that she also ex-pressed her own preference. The type of coercion whichwould normally invalidate a card, such as threats of re-prisals by the Union once it organized the establishment,was clearly not present here. Accordingly, I find 'thecard-valid.'The record is not clear when Comer made her requests for the returnof her 'card ,VI. THE EMPLOYER'S FAILURE TO BARGAINIn summary, I have found that the Union hadachieved a majority on August 13, 1982, with 16 validcards in a unit of 31 employees. The Union made its re-quest for recognition on August 18, 1982, when UnionRepresentative Spirito called Loren Houston, as well asAttorney Synder. The parties met on September 8, 1982.Respondent questioning the Union's majority status be-cause it had received certain information- such as theSpringer document, refused recognitionPolicy changes affecting overtime:At the end of Augustor- the beginning of September, Respondent mandatedthat employees work overtime as scheduled. This,changeinovertime was initiated without bargaining with theUnion..Ormston and DeBenediotus had refused to workovertime and -received written warnings.' Ormston was'given' a 3-day suspension in February 1983 for his refusalto work overtime. In prior-years overtime work was op-tionalwith employees. . Respondent effectuated thischange in policy without bargaining with the Union.Policy changes, affecting, bonuses: 'Inaddition,Respond-ent,contrary to past practice, changed its policy ofgiving, Christmas* bonuses based on longevity. In yearspast, bonuses were paid to the employees on the basis oflongevity.. In 1982, four employees received bonuseswhich- were not based on their -length , of service,alone.For example, in 1979 and 1980 the lowest bonus of $150went to employees with about 1 year of, service. Otheremployees who had worked for .7 or more years receivedthat in 1982, four employees received bonuses not onlyon the basis of their seniority but also on a considerationof their lack of cooperation in working overtime. Thisresulted in a reduction of bonus pay to the following em-ployees: Kum Maxwell, David Ormston, Terry DeBene-dictus, and 'Thomas . Biegacki. 10 Again, the change inpolicy was instituted by the Employer without bargain-ing with the Union.The General Counsel submits that Respondent has en-gaged in extensive and pervasive unfair labor- practiceswhich undermined the Union's majority status and whichprevented the holding of a fair election. To remedy=suchbargaining order is,-necessary and appropriate.NLRB v.Gissel Packing -Co.,supra, 395 U.S. 613-614.-. .The record, which includes extensive uncontested tes-timony, as well as Respondent's own testimony, clearlyshows that Respondent violated Section 8(a)(1), (2), and(3) of the Act. Moreover, the Respondent refused theon September 8, 1982, even though it had-achieved a ma-jority of cards.Whether this-Employer had a good-faithdoubt as to, the Union's majority status at the time _it re-fused recognition is under these circumstances academic.Only if there is an absence' of independent unfair laborpractices can -an employer- refuse to recognize a unionio Thereco'rd does not support a finding of discriminafory conduct asa result of the union activity of these employees Their working habits,including their refusal to work overtime, had precipitated Respondent'schange in policy" ;I.II. SUPERIOR CONTAINERbased on its claim of a card majority without violatingSection 8(a)(5) of the Act.Summer & Co. v. NLRB,419U.S. 301 (1974). If, as here, the Employer commits inde-pendent and substantial unfair labor practices disruptiveof election conditions, Ithe Board must issue a bargainingorder.NLRB v. Gissel Packing Co.,395 U.S. 575 (1969).Respondent's misconduct, including unlawful interroga-tions, threats to close the plant, surveillance of employ-ees' union activities,unlawful creation or domination ofemployee committees, and discriminatory layoffs, wassufficiently pervasive and substantial to preclude a fairelection.Under these circumstances, a bargaining orderand a finding of a violation of Section 8(a)(5) and (1) arewarranted.NLRB v. Lachniet,490 F.2d 1382 (6th Cir.1974);Ship ShapeMaintenanceCo.,189NLRB 395(1971).Since the Union achieved majority status onAugust 13, when Respondent's violations had alreadycommenced, its bargaining obligation dated back toApril 13, 1982.Seeler v.Trading Port, Inc.,517 F.2d 33(2d Cir. 1975).CONCLUSIONS OF LAW1.The Respondent, Superior Container,Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.The Union, National Production' Workers UnionLocal 707 of Cleveland, is a labor organization withinthe meaningof Section 2(6) and (7) of the Act.3.The following employees of Respondent constitute aunit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees em-ployed by the Employer at its Warrensville Heights,Ohio facility, excluding office clerical employees,professional employees, guards, and supervisors asdefined in the Act and any other employees.4.By discriminatorilyterminatingthe employment ofJames Reese, James Wilson, and Siegfried Mauldin onAugust 13, 1982, because of their support of the Union,the Company, engaged in unfair labor practices affectingcommerce with the meaning of Section 8(a)(3) and (1)and Section 2(6) and (7) of the-Act.5.By coercively interrogating several employees, theRespondent repeatedly violated Section 8(a)(1) of theAct.6.By unlawfullyengagingin acts "of surveillance andby creating the impression of surveillance of the employ-ees' unionactivities,Respondent violated Section8(a)(1)of the Act.7.By expressing to the employees the futility of select-ing the Unionas a bargaining agent andby threatening531employees with the loss of jobs if they supported theUnion, Respondent violated Section 8(a)(1) of the Act.8.By dominating and controlling the formation andadministration of an employee committee in the nature ofa labor organization, Respondent violated Section 8(a)(2)and (1) of the Act.9.By refusing to recognize and bargain with theUnionwhile engaging in a campaignof unfair laborpractices designed to undermine the Union's majoritystatus and to impede the election process, the Companyviolated Section 8(a)(5) and (1).10.A bargaining order is necessary to remedy theCompany's unfair labor practices.11.By unilaterally changing its policy with respect tomandatory overtime and the paying of bonuses, Re-spondent violated Section 8(a)(5) and(1) of the Act. .12.The unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.13.All other violations have not been substantiated.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent having discriminatonly dischargedthree employees,itmust offer them reinstatement andmake them wholefor anyloss of earnings and other ben-efits,computed on a quarterly basis from date of dis-charge to date of.proper offer of reinstatement, less anynet interim earnings,as prescribed inF.W. WoolworthCo.,. 90 NLRB 289 (1950), plus interest as computed inFlorida Steel Corp.,231 NLRB 651 (1977). See generallyIsisPlumbing Co.,138NLRB 716 (1962). As the Re-spondent has engaged in such-egregious misconduct as todemonstrate a general disregard for the employees' fun-damental, rights, I find it necessary to issue a broadorder, requiring the Respondent to cease and desist forminfringing in any other manner upon the rights guaran-teed, employees by Section 7 of the Act.Hickmott Foods,242 NLRB 1357 (1979). As already discussed, Respond-ent has engaged in pervasive and substantial misconductwhich would - have the tendency to undermine majoritystrength of the Union and make a fair'election unlikely.And since the Union had attained majority status onAugust 13, 1982, when the unfair labor practices had al-ready begun, a'bargaining order should issue whichspecifies the beginning of the bargaining obligation as ofthat date. Respondent's unilateral changes, 'such as thechange in policy with respect to overtime work and thepaying of annual bonuses must be resolved by an orderto bargain.[Recommended Order omitted from publication.]